Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “However, in order to expedite prosecution, independent claim 1 is amended to clarify, for example………Thus, Grimm contains no teaching as to the first server that stores the authentication information for locking or unlocking the vehicle or the facilities in accordance with the use reservation of the vehicle or the facilities is administered by another organization different from an organization that administers the second server that manages the user reservation information of the use reservation of the vehicle or the facilities.”
	Firstly, the examiner would like to address the applicant’s amendment, which incorporates the term “administered/administers” into the claims.  According to Merriam Webster dictionary, the technical definition of the term “administer” reads:
	“to manage and be responsible for the running of(a business, organization, etc).”

	Applicant is asserting that Grimm does not teach a system in which the server(14), which controls the locking and unlocking authorization for the vehicle of Grimm, and the Careshare App included on the portable terminal(12) are administered by separate servers.  The applicant contends that “Grimm contains no discussion as to who or what administers the remote entity or as to who or what administers the reservation service, let alone that they are different.”
	The applicant is correct, Grimm is silent as to who or what administers the remote entity(14) and the Carshare App.  Applicant interprets this in a manner that discredits the possibility that Grimm utilizes separate entities that administer the functions of the server(14) and the Carshare App.  However, the examiner would also like to point out that Grimm does not teach away from there being a separate entity that administers the Carshare App.  And because Grimm is silent, this leads to the possibility that one of ordinary skill in the art may interpret Grimm, as 
	Furthermore, in the art rejection, the examiner pointed out an excerpt from Grimm, which states that the remote entity, or a reservation service, generates access tokens for registration.  So, if applicant contends that Grimm is silent as to there being a separate entity for reservation service, then why would Grimm state that a reservation service, separate from the server(14), could generate access tokens for registration? 
	Since Grimm does not teach away from a separate entity being utilized to administer the Carshare App, the examiner utilized the reference to Moore, to teach that separate servers for administering use reservations for the use of a vehicle is well known.  In view of this, applicants argument is not deemed persuasive.  
	2) “Moore discloses, at for example col 5, lines 57-62, a mobile personal electronic device(!2) capable of sending and receiving data to and from a remote server(14) operated by a service provider……….Moore does not teach different administration of different servers managing/storing different aspect of a common reservation.”
	The applicant attempts to discredit the reference to Moore, because the applicant contends that Moore does not teach different servers for authentication information for locking or unlocking a vehicle in accordance with a user reservation of the vehicle or facilities, as well as a separate server for use reservation of the vehicle or facilities.  In other words, the applicant contends that Moore is not a 35 U.S.C 102 reference.  If Moore included all of the subject matter that the applicant’s contends it does not teach, then Moore would have been utilized by itself to reject the claimed subject matter.  Moore was brought in simply to teach that use of separate for reserving the use of a vehicle is well known.  Grimm already teaches the use of a server(14) that administers authentication information for locking or unlocking a vehicle or facilities in accordance with a user reservation of the vehicle or the facilities, established by the CarShare app.  All Moore was utilized for, is to teach separate servers that interact with a user for the purpose of reserving a vehicle or facility.  In view of this, applicant’s argument is not deemed persuasive.
	3) “Accordingly, the applied references fail to disclose and would not have rendered obvious the combinations of features recited by independent claim 1……….the dependent claims are also patentable at least by virtue of their respective dependencies from a patentable independent claim, as well as for the additional features that they recite.”
	Since the applicant’s arguments do not include separate arguments pertaining to the dependent claims, all dependent claims fall with the arguments pertaining to the independent claims, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMARKUNTZ can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARYL C POPE/Primary Examiner, Art Unit 2687